Citation Nr: 9921059	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  97-30 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for 
service-connected right (major) acromioclavicular separation 
with traumatic arthritis.

2. Entitlement to an evaluation in excess of 10 percent for 
service-connected thoracic outlet syndrome with ulnar 
distribution.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from September 1951 to May 1954.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of an August 1997 rating decision from the Jackson, 
Mississippi, Department of Veterans Affairs (VA) Regional Office 
(RO), which continued a 20 percent evaluation for service-
connected right acromioclavicular separation status post-
operative repair with traumatic arthritis, and continued a 10 
percent evaluation for service-connected thoracic outlet syndrome 
with ulnar distribution.  

In July 1998, the Board remanded the veteran's claims for further 
development to include obtaining medical treatment records and VA 
examinations.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained.

2.  The veteran's right acromioclavicular separation with 
traumatic arthritis is manifested by tenderness, pain on extremes 
of motion, and range of motion at least to shoulder level.  

3.  The veteran's thoracic outlet syndrome with ulnar 
distribution is manifested by minimal right hand weakness and 
decreased sensation to pain and temperature.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for 
service-connected right acromioclavicular separation with 
traumatic arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 
5010-5202 (1998).

2.  The criteria for an evaluation in excess of 10 percent for 
service-connected thoracic outlet syndrome with ulnar 
distribution have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.20, 4.124, Diagnostic Code 8516 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show that she suffered a 
dislocated right shoulder in an auto accident in June 1953, and 
was hospitalized for three months due to this injury.  The 
veteran was re-hospitalized in February 1954 for partial removal 
of her collarbone.  

The veteran filed an initial claim for VA benefits for service 
connection for a right shoulder condition in April 1960.  By 
rating decision in August 1960, the RO granted service connection 
for repaired acromioclavicular separation with a 10 percent 
evaluation, effective from April 27, 1960.  By rating decision in 
November 1972, the RO granted service connection for mild 
thoracic outlet syndrome with ulnar distribution with a 10 
percent evaluation, effective from May 4, 1970.  

A VA examination for joints was conducted in November 1995.  The 
veteran reported injury to her right shoulder in a motor vehicle 
accident and difficulty with the arm and shoulder since that 
time.  The examiner noted that the veteran was right-hand 
dominant.  

The veteran stated that she had difficulty reaching past midline 
with dressing activities and felt that her strength was becoming 
more limited.  On physical examination the right shoulder was 
tender near the acromioclavicular joint and at the glenohumeral 
margin.  The veteran had some atrophy of the supraspinatus muscle 
and right grip was weak.  Range of motion testing revealed 
flexion of 90 degrees with pain thereafter.  The examiner also 
indicated that reaching behind was painful, and noted that with 
full forward flexion, the radial pulse disappeared and the hand 
began to tingle.  The examiner reported impressions of right 
shoulder injury with slowly progressive traumatic arthritis, 
thoracic outlet syndrome, and ulnar neuropathy by history.  

A VA neurological examination was also conducted in November 
1995.  The veteran reported numbness in her right hand in the 
thumb and first finger area, upon use of her right shoulder.  The 
examiner reported that muscle power was the same at 5/5 in both 
upper extremities.  Sensory examination revealed no complete 
deficits, but a mild difference in perception of pain and 
temperature between the two hands.  

The examiner recorded an impression of minimal neurologic 
deficits and mild neurologic symptoms, probably related to 
mechanical difficulties in the areas of the shoulder and right 
side of the neck, secondary to trauma and old surgical 
procedures.  The examiner stated that there was no significant 
ulnar motor or sensory loss and the sensory decrease was mild, 
but not in the ulnar distribution.  

By rating decision in January 1996, the RO granted an increased 
evaluation of 20 percent for service-connected right 
acromioclavicular separation status post repair with traumatic 
arthritis, effective from October 19, 1995.  In June 1997, 
the veteran filed a claim for an increased evaluation for her 
service-connected disabilities.  She stated that her arthritis 
had gotten worse and her range of motion had decreased.  



Private treatment records show that the veteran was involved in 
an automobile accident in early 1996 and suffered chest pain and 
pain in her back and neck following this incident.  The veteran 
suffered a left thalamic stroke in June 1997 and experienced some 
right-side weakness and swelling secondary to the stroke.  
In October 1997, the physician noted that the veteran's right 
shoulder was becoming progressively more anterior and causing 
more pain due to muscle weakness.  

A VA examination for joints was conducted in July 1997.  The 
examiner noted tenderness over the greater tuberosity.  Range of 
motion testing of the right shoulder revealed abduction of 100 
degrees, flexion of 180 degrees, internal rotation of 75 degrees, 
external rotation of 90 degrees, and extension of 50 degrees.  X-
ray examination of the right shoulder showed narrowing of the 
right acromioclavicular joint with large osteophytes inferiorly 
and ossification of the coracoclavicular ligament.  The examiner 
provided impressions of status post repair right 
acromioclavicular joint, traumatic osteoarthritis of the right 
acromioclavicular joint, and right shoulder impingement syndrome 
secondary to other shoulder conditions.  

A VA neurological examination was also conducted in July 1997.  
The veteran indicated that she continued to have pain and 
limitation of motion and discomfort in the right shoulder, which 
also tended to sag somewhat.  The veteran also stated that she 
had decreased sensation over the ulnar portion of her right hand.  
On motor examination, the veteran had minimal weakness on the 
right side compared to the left.  Muscle tone was normal and no 
atrophy, fasciculation, or abnormal movement was detected.  

Sensory examination revealed decreased, but not totally absent, 
sensation to pain and temperature over the ulnar portion of the 
right hand and possibly the distal forearm.  The examiner 
recorded an impression of unchanged residuals of thoracic outlet 
syndrome related to a shoulder separation many years previous.  



In her notice of disagreement, received in August 1997, the 
veteran stated that her nerve condition caused her to spill hot 
coffee on herself and caused numbness in her arm while sleeping.  
She reported that the shoulder was painful, rounded, and 
deformed.  

At a hearing before an RO hearing officer in November 1997, the 
veteran testified that at times it would be difficult to move her 
right arm and her right hand would get swollen.  Transcript, p. 
2.  She stated that she saw her private physician for treatment 
of her shoulder condition approximately once per month.  
Transcript, p. 4.  She testified that the original dislocation 
injury affected the tendons and muscles as well as the bone.  
Transcript, p. 4.  The veteran stated that, prior to her spouse's 
death, they had owned a little country store, but she could not 
keep up the store herself.  Transcript, p. 10.  

In July 1998, the Board remanded the veteran's claims for further 
development to include obtaining medical treatment records and VA 
examinations.  The Board noted that the physicians should keep in 
mind that the veteran had non-service connected orthopedic 
problems as well.  In August 1998, the RO requested that the 
veteran identify all treatment records from VA and non-VA health 
care providers since July 1997.  

A VA neurological examination was conducted in August 1998 and 
the examiner noted review of the veteran's service and other 
records.  The examiner stated that on neurologic examination, the 
veteran was unchanged from when last seen in July 1997.  On motor 
examination, there was minimal weakness on the right side, 
as compared with the left side.  The examiner noted slight 
weakness of the abductor of the right little finger that might be 
related to the old thoracic outlet syndrome more than the stroke.  
No signs of atrophy, vesiculation, or abnormal movement were 
detected.  The examiner reported sagging of the right shoulder 
and severe pain in the right shoulder upon movement or contact.  

The examiner stated that the veteran's residual right-sided 
sensory distortions, except those in the hand, were due to the 
stroke, and not due to the thoracic outlet syndrome.  The sensory 
loss and minimal weakness in the right hand were noted as 
probably related to the old thoracic outlet syndrome and there 
were not other significant neurologic deficits.   

A private electromyography (EMG) and nerve conduction study was 
performed in September 1998.  The physician recorded an 
impression of a normal EMG and nerve conduction study of the 
right upper extremity.  There was no evidence of neuropathy, 
myopathy, or nerve or root entrapment syndrome.  A neurological 
evaluation in September 1998 showed persistent numbness involving 
the right hand and some chronic right-sided corticospinal tract 
signs reflective of a previous stroke.  The physician noted a 
suggestion of the possibility of a right ulnar nerve dysfunction 
by history and examination.  

A VA examination for joints was conducted in September 1998 and 
the examiner noted review of the veteran's claims file.  The 
veteran reported complaints of pain across the top of her 
shoulder and the right side of her neck and in the right scapular 
area.  Motion in the right shoulder was limited with pain on 
extremes of motion.  The veteran also reported complaints of 
numbness in the right ring and small finger, extending up the 
ulnar aspect of her forearm and arm to her shoulder. 

Physical examination showed a zigzag well-healed nontender scar 
over the superior aspect of the right acromioclavicular joint.  
Range of motion testing of the right shoulder revealed flexion of 
165 degrees, abduction of 165 degrees, internal rotation of 90 
degrees, external rotation of 90 degrees, and extension of 50 
degrees with complaints of pain and some grimace at the extremes 
of motion.  The examiner noted tenderness over the anterior and 
lateral aspect of the shoulder, but no crepitation, swelling, 
effusion, or muscular atrophy.  The examiner could detect 
no motor weakness in the upper extremity and no evidence of 
atrophy in the intrinsic muscles of the hand.  Slight diminution 
of light touch sensitivity was noted in the right ring and small 
fingers.  

The examiner reported that the veteran had a palpable right 
radial pulse, with no diminution upon abduction of the arm above 
the level of the shoulder.  X-ray examination of the right 
shoulder revealed significant narrowing of the right 
acromioclavicular joint with osteophyte formation inferiorly.  

The examiner indicated impressions of status post right 
acromioclavicular separation, osteoarthritis of the right 
acromioclavicular joint secondary to the acromioclavicular 
separation, impingement syndrome of the right shoulder secondary 
to the acromioclavicular separation, heterotopic bone formation 
in the region of the right coracoclavicular ligament, no evidence 
of thoracic outlet syndrome, and degenerative disc disease of the 
cervical spine without objective evidence of neurologic deficit.  
The examiner concluded that the service-connected disability 
primarily involved the joint structure and there was no objective 
evidence of involvement of the muscles, circulatory system, or 
nerves.  The examiner further stated that the service-connected 
disability caused some weakness due to pain at the extremes of 
motion, but there was no evidence of excess fatigability or 
incoordination, or muscle atrophy.  The examiner indicated that 
the veteran's other medical problems were not aggravated by her 
service-connected problems.  


Criteria

Disability evaluations are determined by the application of VA 
Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4 
(1998).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (1998).  In determining the disability evaluation, 
VA has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where the issue is the 
assignment of an initial rating for a disability, following an 
initial award of service connection for that disability, separate 
ratings can be assigned for separate periods of time based on 
facts found, and the Board must consider all evidence of record 
from the time of the veteran's application.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1998).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (1998).

Under the Schedule, other impairment of the major humerus is 
rated as follows:
80 percent for loss of the humeral head (flail shoulder);
60 percent for nonunion (false flail joint);
50 percent for fibrous union;
30 percent for recurrent dislocation of the scapulohumeral joint, 
with frequent episodes and guarding of all arm movements; 
30 percent for malunion with marked deformity;
20 percent for recurrent dislocation of the scapulohumeral joint, 
with infrequent episodes, and guarding of movement only at 
shoulder level; and 
20 percent for malunion with moderate deformity.  38 C.F.R. § 
4.71a, Diagnostic Code 5202.  

Arthritis due to trauma is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis is 
evaluated based on limitation of motion under the appropriate 
diagnostic codes for the specific joint involved.  

When limitation of motion of the specific joint involved is 
noncompensable, a rating of 10 percent is warranted for each 
major joint affected by limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

Limitation of motion of the major arm warrants a 40 percent 
evaluation if limited to 25 degrees from the side, a 30 percent 
evaluation if limited to midway between the side and shoulder 
level, and a 20 percent evaluation if limited at shoulder level.  
38 C.F.R. § 4.71, Diagnostic Code 5201.

When an unlisted condition is encountered it will be permissible 
to rate it under a closely related disease or injury in which not 
only the functions affected, but also the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1998).  The Board finds that, although there is no diagnostic 
code for the veteran's thoracic outlet syndrome, her 
symptomatology, functions affected, and anatomical localization 
are closely analogous to the manifestations of ulnar nerve 
disability under Diagnostic Code 8516.  See 38 C.F.R. § 4.20.

Under the Schedule, disability of the ulnar nerve of the major 
arm is evaluated at 60 percent for complete paralysis with 
"griffin claw" deformity, due to flexor contraction of ring and 
little fingers, very marked atrophy in dorsal interspace and 
thenar and hypothenar eminence, loss of extension of ring and 
little fingers, inability to spread the fingers, inability to 
adduct the thumb, and weakened flexion of the wrist.  Incomplete 
paralysis of the ulnar nerve of the major arm is evaluated at 40 
percent for severe, 30 percent for moderate, and 10 percent for 
mild.  38 C.F.R. § 4.124, Diagnostic Code 8516.  

The Board recognizes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court"), in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), held that where 
evaluation is based on limitation of motion, the question of 
whether pain and functional loss are additionally disabling must 
be considered.  38 C.F.R. §§ 4.40, 4.45 (1998).  

The provisions contemplate inquiry into whether there is 
crepitation, limitation of motion, weakness, excess fatigability, 
incoordination and impaired ability to execute skilled movement 
smoothly, and pain on movement, swelling, deformity, or atrophy 
of disuse.  Instability of station, disturbance of locomotion, 
and interference with sitting, standing, and weight-bearing are 
also related considerations.  Id.

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance experience.  To accord justice, therefore, 
to the exceptional case where the schedular evaluations are found 
to be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the criteria 
set forth in this paragraph an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities.  
The governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25 
(1998).  However, the evaluation of the same "disability" or 
the same "manifestations" under various diagnoses is 
prohibited.  38 C.F.R. § 4.14 (1998).  The Court has held that a 
claimant may not be compensated for the same symptomatology as 
"such a result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  This would result in pyramiding, contrary 
to the provisions of 38 C.F.R. § 4.14.  The Court has 
acknowledged, however, that when a veteran has separate and 
distinct manifestations attributable to the same injury, he 
should be compensated under different diagnostic codes.  Esteban 
v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).


Analysis

Initially, the Board finds that the veteran's claims of 
entitlement to increased evaluations for her right 
acromioclavicular separation with traumatic arthritis and 
thoracic outlet syndrome with ulnar distribution are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); that is, 
plausible claims have been presented.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

In general, an allegation of increased disability is sufficient 
to establish a well grounded claim seeking an increased rating.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The veteran's 
assertions concerning the severity of her service-connected 
disabilities at issue (that are within the competence of a lay 
party to report) are sufficient to conclude that her claims for 
increased evaluations are well grounded.  King v. Brown, 5 Vet. 
App. 19 (1993).

The Board is also satisfied that as a result of the July 1998 
remand of the case to the RO for further development and 
adjudicative action, all relevant facts have been properly 
developed to their full extent and that VA has met its duty to 
assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991);  White v. 
Derwinski, 1 Vet. App. 519 (1991).

Right Acromioclavicular Separation with Traumatic Arthritis

In the instant case, the veteran's right shoulder disability is 
currently evaluated as 20 percent disabling.  Although the 
veteran stated that her right shoulder was deformed, the VA 
examinations noted no visible deformity, excepting a well-healed 
scar.  There is no medical evidence or record of marked 
deformity, malunion, recurrent dislocation, fibrous union, 
nonunion or loss of the humeral head, which would warrant an 
evaluation in excess of 20 percent under Diagnostic Code 5202. 

On VA examination in September 1998, the veteran's range of 
motion showed abduction and flexion well above midway between the 
side and shoulder level.  

Although the VA examiner noted complaints of pain on the extremes 
of motion, these extremes were well above the criteria for an 
evaluation in excess of 20 percent under Diagnostic Code 5201.  
There is no competent medical evidence indicating that the pain 
or tenderness noted on VA examination limited the veteran's 
shoulder motion to midway between the side and shoulder level.  
The VA examiner in September 1998 found no evidence of excess 
fatigability, incoordination, or muscle atrophy.  

The Board notes that the VA examination in July 1997, which was 
conducted one month after the veteran's stroke which caused right 
sided weakness and swelling, disclosed that the range of motion 
of the veteran's right shoulder flexion and abduction was well 
beyond the point midway between the side and shoulder.  In 
addition, on VA examination in November 1995, flexion was limited 
to 90 degrees, or shoulder level, with pain thereafter, but no 
indication of limitation due to pain, crepitation, or tenderness 
at the midway point between the side and shoulder, as required 
for an evaluation in excess of 20 percent under Diagnostic Code 
5201.  Although the veteran testified at the November 1997 
hearing that at times it was difficult to move her right arm, the 
three VA examinations all show range of motion at least to 
shoulder level, even considering reported pain on movement.  

The Board notes that the current 20 percent evaluation is the 
maximum evaluation the appellant could receive under the 
diagnostic code for traumatic arthritis were she to be considered 
for evaluation under this code.  Accordingly, a grant of an 
increased evaluation under the alternative diagnostic code 5010 
for traumatic arthritis may not be assigned.

The Board has considered assignment of an increased evaluation 
with application of the criteria under 38 C.F.R. §§ 4.40, 4.45; 
however, the VA examinations of record have not demonstrated any 
evidence of functional loss due to pain with excess fatigability, 
incoordination, muscle atrophy, etc, productive of disability 
greater than is already contemplated in the current 20 percent 
evaluation.




The Court has held that a separate, additional rating may be 
assigned if the veteran's right shoulder disability is manifested 
by a scar poorly nourished and repeatedly ulcerated, a scar that 
is tender and painful on objective demonstration, or a scar that 
is otherwise causative of limitation of function.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 7805 (1998); Esteban v. 
Brown, 6 Vet. App. 259 (1994).

In this case, residual scarring on the right shoulder has been 
described as well healed and nontender, and otherwise is not 
shown to be causative of any functional impairment.  There is no 
indication in the evidence of record that the veteran's scar is 
tender, painful, poorly nourished, repeatedly ulcerated, or 
results in limited function of the shoulder.  As such, a separate 
compensable disability evaluation is not warranted.

Therefore, the Board finds that the evidence preponderates 
against the award of an evaluation in excess of 20 percent for 
service-connected right acromioclavicular separation with 
traumatic arthritis.  

Thoracic Outlet Syndrome with Ulnar Distribution

In the instant case, the VA examiner in November 1995 noted 
minimal neurologic deficiencies and mild neurologic symptoms due 
to the inservice shoulder injury.  The same VA physician examined 
the veteran in July 1997 and August 1998.  In July 1997, the VA 
physician noted that the veteran's decreased sensation in the 
ulnar portion of her right hand, due to thoracic outlet syndrome 
was unchanged from the previous examination.  At the August 1998 
examination, the physician again stated that the veteran's 
condition was unchanged.  Minimal weakness of the right little 
finger was noted and attributed to the thoracic outlet syndrome.  




A private EMG and nerve conducted study in September 1998 was 
normal.  The Board notes that the veteran has complained of 
general right arm weakness.  However, the VA examiner indicated 
that the veteran's right-sided sensory distortions, except those 
in the hand, were due to her June 1997 nonservice-connected 
stroke, and not to the service-connected thoracic outlet 
syndrome.  

There is no competent medical evidence of record to the contrary.  
The Board finds that the evidence preponderates against an 
evaluation in excess of 10 percent for service-connected thoracic 
outlet syndrome with ulnar distribution.  

Other Matter

The RO determined that the veteran's right acromioclavicular 
separation with traumatic arthritis and thoracic outlet syndrome 
with ulnar distribution did not render his disability picture 
unusual or exceptional in nature as warrant assignment of higher 
evaluations on an extraschedular basis.  The Board agrees.  In 
this regard the Board notes that neither disability has been 
shown to markedly interfere with employment or require frequent 
inpatient care as to render impractical the application of the 
regular schedular standards.  

The current 20 percent and 10 evaluations for the appellant's 
right acromioclavicular separation and thoracic outlet syndrome 
adequately compensate for the current, demonstrated level of 
impairment.  There exists no basis upon which to predicate 
referral of the veteran's case to the Director of the VA 
Compensation and Pension Service for consideration of an 
increased evaluation on an extraschedular basis under the 
criteria of 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an evaluation in excess of 20 percent for service-
connected right (major) acromioclavicular separation with 
traumatic arthritis is denied.

Entitlement to an evaluation in excess of 10 percent for service-
connected thoracic outlet syndrome with ulnar distribution is 
denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

